      ,,                                                                            :   .•.i _,


,,,,. .
   .. i, -',..ii•
                                             (;):_-,
                    AO 2458 (Rev. 02/08/20I 9Y'J.udg1Tlent in a Criminal Petty Case (Modified) ·                                                             Page I of 1



                                                          UNITED STATES DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF Ci\LIFORNIA

                                          United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                              V,                                     (For Offenses Committed On or After November 1, 1987)


                                         Marcos Valdes-Maldonado                                     Case Number: 3:20-mj-20435

                                                                                                     Michael David Stein
                                                                                                     Defendant's Attorne"


                    REGISTRATION NO. 9467 0298                                                                                      FILED
                    THE DEFENDANT:
                                                                                                                                   FEB 2 7 2020
                     r:gJ pleaded guilty to count( s) I of Complaint
                     •    was found guilty to count( s)                                                 CLERK, U.S. DISTRICT COURT ___

                          after a plea of not guilty,                                                au0'""
                                                                                                    BY                          DEPUTY           -
                          According! y, the defendantis ad'ud
                                                          J ged guilty of such count(s), which invo1ve the tollowing offense (s) :
                    Title & Section                     Nature of Offense                                                              Count Number(s)
                    8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                    I
                     D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States,

                                                                IMPRISONMENT
                           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                    imprisoned for a term of:
                                                                   .,r"
                                                         ,.,,,"'
                                                       IB' TIME SERVED                             • _________ days
                     lg] Assessment: $10 WAIVED                            lg] Fine: WAIVED
                     r:gi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                     the defendant's possession at the time of arrest upon their deportation or removal.
                     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                   Thursday, February 27, 2020
                                                                                                   Date of Imposition of Sentence


                                                                                                    ,fl!~
                                                                                                   HONORABLE F. A. GOSSETT III
                                                                                                   UNITED STATES MAGISTRATE JUDGE



                    Clerk's Office Copy                                                                                                         3 :20-mj-20435
